J. S07045/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
EX REL. CHIRAL RODRIGUEZ,                :          PENNSYLVANIA
                                         :
                        Appellant        :
                                         :
                   v.                    :         No. 2586 EDA 2017
                                         :
KEVIN KAUFFMAN, WARDEN                   :


                Appeal from the Order Entered July 10, 2017,
               in the Court of Common Pleas of Lehigh County
                      Civil Division at No. 2017-C-1544


BEFORE: BENDER, P.J.E., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED APRIL 25, 2018

      Chiral Rodriguez appeals pro se from the July 10, 2017 order denying

his petition for a writ of habeas corpus and motion to dismiss.           After

careful review, we affirm.

      The relevant facts and procedural history of this case are as follows.

On May 16, 2017, appellant filed a pro se petition in the Civil Division of the

Court of Common Pleas of Lehigh County that is the subject of this appeal.

Appellant styled this petition as a “Petition for Writ of Habeas Corpus

Ad Subjiciendum1 and a Motion to Dismiss for Violation of Rights Secured

under the United States Constitution 5th, 6th, and 14th Amendment


1 A writ of habeas corpus ad subjiciendum is defined as “[a] writ directed
to someone detaining another person and commanding that the detainee be
brought to court.” (Black’s Law Dictionary 778 (9th ed. 2009).)
J. S07045/18

Rights 316 and 3162,” and initiated this action against Kevin Kauffman in his

capacity as the Superintendent of SCI Huntingdon, where appellant is

incarcerated. This petition stems from appellant’s March 13, 2017 request

to prison authorities at SCI Huntingdon that he “be processed for outside

clearance to fill an opening in the barber shop.” (Habeas corpus petition,

5/16/17 at 3, ¶ 3.) However, appellant was determined to be ineligible for

this program due to a New Jersey detainer that was lodged against him in

2012.     (Id. at 3-4, ¶¶ 3-8.)    In his petition, appellant asserted that his

constitutional right to a speedy trial was violated by the State of New Jersey

and requested that the trial court dismiss the New Jersey detainer, with

prejudice. (Id. at 4-5, ¶ 12; see also memorandum of law, 5/16/17 at 4,

¶ 15.)

        On July 10, 2017, the trial court denied appellant’s petition for a writ

of habeas corpus and motion to dismiss. Appellant filed a timely notice of

appeal on August 8, 2017. The trial court did not order appellant to file a

concise statement of errors complained of on appeal, in accordance with

Pa.R.A.P. 1925(b).     The trial court filed its Pa.R.A.P. 1925(a) opinion on

August 16, 2017, concluding that it lacked jurisdiction to lift the New Jersey

detainer and that appellant’s petition was properly denied. (See trial court

opinion, 8/16/17 at 2.)

        On appeal, appellant contends that the trial court erred in dismissing

his petition for writ of habeas corpus because his constitutional right to a



                                      -2-
J. S07045/18

speedy trial was violated by the State of New Jersey. (Appellant’s brief at

3-4, 10; see also memorandum of law, 5/16/17 at 2, ¶ 8.)                 Appellant

maintains that the trial court should have discharged the New Jersey

detainer because it violated both the Interstate Agreement on Detainer Act

(“IAD”)2 and the Uniform Criminal Extradition Act (“UCEA”).3           (Appellant’s

brief at 3, 7-9).    In support of these contentions, appellant further avers

that:

                     [Appellant] has been “under arrest” for
             1,590 days and counting, and New Jersey has not
             exercised due diligence in securing [appellant] for
             trial in New Jersey.

                    New Jersey should have at least initiated
             extradition proceedings within 365 days from the
             filing of [a] complaint for defendants who are
             imprisoned in another state in order to meet it’s [sic]
             duty as to due diligence.

Memorandum of law, 5/16/17 at 2, ¶¶ 9-10 (capitalization, numeration, and

citations omitted). For the following reasons, we disagree.

        The statutory writ of habeas corpus is codified at 42 Pa.C.S.A.

§§ 6501-6505.       The statutory writ lies only for commitments under the

criminal process.      See 42 Pa.C.S.A. § 6501 et seq.           The statutory

framework for the writ expressly provides that “the writ of habeas corpus

shall not be available if a remedy may be had by post-conviction hearing




2   42 Pa.C.S.A. §§ 9101-9108.

3   42 Pa.C.S.A. §§ 9121-9148.


                                      -3-
J. S07045/18

proceedings authorized by law.”     42 Pa.C.S.A. § 6503(b).     Moreover, we

note that the Post Conviction Relief Act (“PCRA”)4 explicitly states that an

action under the PCRA is the “sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies . . . including

habeas corpus.” 42 Pa.C.S.A. § 9542. Plainly stated, “[u]nless the PCRA

could not provide for a potential remedy, the PCRA statute subsumes the

writ of habeas corpus.”      Commonwealth v. Taylor, 65 A.3d 462, 465

(Pa.Super. 2013) (citations omitted).

        Notwithstanding the admonition that claims be “channeled” into the

PCRA, “the privilege of the writ of habeas corpus shall not be suspended.”

42 Pa.C.S.A. § 6501. In Taylor, we explained:

             The common law writ of habeas corpus has not
             been eliminated. In both Commonwealth v. West,
             [938 A.2d 1034 (Pa. 2007)] and Commonwealth v.
             Judge, [916 A.2d 511 (Pa. 2007)], our Supreme
             Court held that claims that fall outside the sphere of
             the PCRA can be advanced via a writ of habeas
             corpus.

Taylor, 65 A.2d at 466 n.3 (citation formatting amended). Here, the claims

raised in appellant’s petition for a writ of habeas corpus are not cognizable

under the PCRA; accordingly, we elect to address them under the purview of

habeas corpus.

        “[H]abeas corpus is a civil remedy which lies solely for commitments

under criminal process.” Commonwealth v. McNeil, 665 A.2d 1247, 1249


4   42 Pa.C.S.A. §§ 9541-9546.


                                     -4-
J. S07045/18

(Pa.Super. 1995) (citation omitted). “Habeas corpus is an extraordinary

remedy and may only be invoked when other remedies in the ordinary

course have been exhausted or are not available.” Id. (citation omitted).

           Our standard of review of a trial court’s order
           denying a petition for writ of habeas corpus is
           limited to abuse of discretion. Thus, we may reverse
           the court’s order where the court has misapplied the
           law or exercised its discretion in a manner lacking
           reason.     As in all matters on appeal, the
           appellant bears the burden of persuasion to
           demonstrate his entitlement to the relief he
           requests.

Rivera v. Pennsylvania Dept. of Corr., 837 A.2d 525, 528 (Pa.Super.

2003) (citations omitted; emphasis added), appeal denied, 857 A.2d 680

(Pa. 2004). “In cases of this nature, our review of the denial of the habeas

corpus petition is limited to determining whether the trial court had subject

matter jurisdiction and whether the proceedings were regular and in

conformity with the law.”   Commonwealth v. Livengood, 901 A.2d 556,

558 (Pa.Super. 2006) (citations omitted).

     Upon review, we agree that neither the trial court nor this court

possess the jurisdiction to grant appellant the relief he seeks in this case;

namely, the dismissal of an out-of-state detainer lodged against him in

New Jersey.    Appellant filed the instant action in the Civil Division in the

Court of Common Pleas of Lehigh County, Pennsylvania.           Pennsylvania

courts lack subject matter jurisdiction over criminal cases in which all

relevant acts occur in a different state. Commonwealth v. Kloss, 385 A.2d



                                     -5-
J. S07045/18

480, 482 (Pa.Super. 1978) (stating, “[j]urisdiction to try a person on a

criminal charge lies only in the courts of the state or county where the crime

was committed.”).     Thus, we lack subject matter jurisdiction to consider

whether New Jersey is time-barred under the IAD from proceeding in its

prosecution of appellant, in purported violation of his right to a speedy trial.

      “The IAD is an agreement between 48 states, the District of Columbia,

Puerto Rico, and the Virgin Islands that establishes procedures for the

transfer of prisoners incarcerated in one jurisdiction to the temporary

custody of another jurisdiction which has lodged a detainer against them.”

Commonwealth v. Booze, 953 A.2d 1263, 1266 n.3 (Pa.Super. 2008)

(citations omitted), appeal denied, 13 A.3d 474 (Pa. 2010).

            Unlike a request for extradition, which is a request
            that the state in which the prisoner is incarcerated
            transfer custody to the requesting state, a detainer
            is merely a means of informing the custodial
            jurisdiction that there are outstanding charges
            pending in another jurisdiction and a request to hold
            the prisoner for the requesting state or notify the
            requesting state of the prisoner's imminent release.

Commonwealth v. Williams, 896 A.2d 523, 536 n.5 (Pa. 2006) (citation

omitted), cert. denied, 549 U.S. 1213 (2007).

            A State seeking to bring charges against a prisoner
            in another State’s custody begins the process by
            filing a detainer . . . . After a detainer has been
            lodged against him, a prisoner may file a “request
            for a final disposition to be made of the indictment,
            information, or complaint.” Art. III(a). Upon such a
            request, the prisoner “shall be brought to trial within
            one hundred eighty days,” provided that for good
            cause shown in open court, the prisoner or his


                                      -6-
J. S07045/18


              counsel being present, the court having jurisdiction
              of the matter may grant any necessary or reasonable
              continuance. . . . If a defendant is not brought to
              trial within the applicable statutory period, the [IAD]
              requires that the indictment be dismissed with
              prejudice. Art. V(c).

New York v. Hill, 528 U.S. 110, 112 (2000).

        As our supreme court further explained in Williams, “Article III of the

[IAD] permits a prisoner to seek a temporary transfer to the jurisdiction that

has filed a detainer for final disposition of outstanding charges in the

transferee jurisdiction.     A prisoner utilizing Article III must transmit his

request to the prosecutor and the court in the detaining jurisdiction.”

Williams, 896 A.2d at 554 (emphasis added); see 42 Pa.C.S.A. § 9101.5


5   Article III(a) of the IAD provides as follows:

              (a)    Whenever a person has entered upon a term of
                     imprisonment in a penal or correctional
                     institution of a party state, and whenever
                     during the continuance of the term of
                     imprisonment there is pending in any other
                     party state any untried indictment, information
                     or complaint on the basis of which a detainer
                     has been lodged against the prisoner, he shall
                     be brought to trial within 180 days after he
                     shall have caused to be delivered to the
                     prosecuting officer and the appropriate court of
                     the prosecuting officer’s jurisdiction written
                     notice of the place of his imprisonment and his
                     request for a final disposition to be made of
                     the indictment, information or complaint:
                     Provided, [t]hat for good cause shown in open
                     court, the prisoner or his counsel being
                     present, the court having jurisdiction of the
                     matter may grant any necessary or reasonable
                     continuance. The request of the prisoner shall


                                        -7-
J. S07045/18

      Instantly, the procedural requirements of the IAD are not applicable

here, as this is not an instance where the Commonwealth failed to take

adequate steps to secure appellant’s presence in Pennsylvania or failed to

exercise due diligence to bring appellant back to this jurisdiction for a

timely trial. Rather, appellant is already serving a sentence of confinement

in this Commonwealth, and it was New Jersey, the “detaining jurisdiction,”

see Williams, 896 A.2d at 554, that lodged a detainer against appellant in

2012 so that he could be tried there.

      In reaching this conclusion, we note that decisions of the Court of

Common Pleas, while not binding upon this court, may serve as persuasive

authority.   See Boehm v. Riversource Life Ins. Co., 117 A.3d 308,

322 n.6 (Pa.Super. 2015) (stating, “[w]e recognize that decisions of the

Court of Common Pleas are not binding precedent; however, they may be

considered for their persuasive authority[]”), appeal denied, 126 A.3d
1281 (Pa. 2015). We find the reasoning of the Cumberland County Court of




                  be accompanied by a certificate of the
                  appropriate official having custody of the
                  prisoner, stating the term of commitment
                  under which the prisoner is being held, the
                  time already served, the time remaining to be
                  served on the sentence, the amount of good
                  time earned, the time of parole eligibility of the
                  prisoner, and any decisions of the state parole
                  agency relating to the prisoner.

42 Pa.C.S.A. § 9101, Art. III(a).


                                     -8-
J. S07045/18

Common Pleas in O’Connor v. Cole, 17 Pa.D.&C. 3d 233 (Pa.Com.Pl.

1980), to be particularly informative. The O’Connor court stated:

            Although the purpose of the [IAD] is to encourage
            the    expeditious   and    orderly  disposition  of
            outstanding charges, the act does not give a sending
            state[, in this case Pennsylvania,] the authority to
            dismiss a detainer filed by a party state[, in this
            case, New Jersey] either through the courts or
            through the governor’s office.

Id. at 234-235 (internal quotation marks omitted; text in brackets added).

      We also find that appellant’s ancillary argument with respect to the

UCEA is also misplaced. In In re Garcia, 984 A.2d 506 (Pa.Super. 2009), a

panel of this court explained that,

            [t]he [UCEA] is inapplicable to sentenced prisoners.
            At least one Pennsylvania federal district court has
            similarly concluded that the UCEA is inapplicable to
            persons [] who are sentenced prisoners in
            Pennsylvania and who are facing criminal charges in
            another state which is also a party to the Interstate
            Agreement on Detainers.

In re Garcia, 984 A.2d at 508 (internal quotation marks and case citations

omitted; brackets in original). Here, there is no evidence in the record that

New Jersey ever requested extradition of appellant pursuant to the UCEA.

      Based on the foregoing, we conclude that the trial court properly

denied habeas corpus relief in this case. Accordingly, we affirm the trial

court’s July 10, 2017 order.

      Order affirmed.




                                      -9-
J. S07045/18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 4/25/18




                          - 10 -